[Cite as State v. Griffin, 127 Ohio St.3d 266, 2010-Ohio-5948.]




               THE STATE OF OHIO, APPELLANT, v. GRIFFIN, APPELLEE.
          [Cite as State v. Griffin, 127 Ohio St.3d 266, 2010-Ohio-5948.]
Discretionary appeal accepted, judgment of the court of appeals vacated, and
        cause remanded to the court of appeals for application of State v.
        Ketterer.
             (No. 2010-1434 — Submitted November 16, 2010 — Decided
                                    December 9, 2010.)
     APPEAL from the Court of Appeals for Coshocton County, No. 09CA21,
                                     2010-Ohio-3517.
                                  __________________
        {¶ 1} The discretionary appeal is accepted.
        {¶ 2} The judgment of the court of appeals is vacated, and the cause is
remanded to the court of appeals for application of State v. Ketterer, 126 Ohio
St.3d 448, 2010-Ohio-3831, 935 N.E.2d 9.
        LUNDBERG STRATTON, O’CONNOR, O’DONNELL, LANZINGER, and CUPP,
JJ., concur.
        BROWN, C.J., and PFEIFER, J., dissent and would not accept the
discretionary appeal.
                                  __________________
        Robert J. Batchelor, Coshocton County Prosecuting Attorney, for
appellant.
        Timothy Young, Ohio Public Defender, and Stephen P. Hardwick,
Assistant Public Defender, for appellee.
        Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and
Carley J. Ingram, Assistant Prosecuting Attorney, in support of appellant for
amicus curiae, Ohio Prosecuting Attorneys Association.
                               ______________________